31 Cornelia Props. Corp. v Lemma (2016 NY Slip Op 01390)





31 Cornelia Props. Corp. v Lemma


2016 NY Slip Op 01390


Decided on February 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2016

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


306 152808/13

[*1]31 Cornelia Properties Corp., Plaintiff-Appellant,
vJoseph Lemma, et al., Defendants-Respondents.


Amsterdam & Lewinter, LLP, New York (Joseph P. Mitchell of counsel), for appellant.
David E. Frazer, New York, for respondents.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered July 30, 2014, which, to the extent appealed from as limited by the briefs, granted defendants' motion to dismiss the causes of action for breach of representations and warranties, fraudulent inducement, and tortious interference with contract, unanimously affirmed, without costs.
The cause of action for breach of representations and warranties as to the rent-regulatory status of an apartment, made as part of defendants' sale of a building to plaintiff, was correctly dismissed, since the representations and warranties had expired. Moreover, for public policy reasons, landlords and tenants are prohibited from making private agreements to effectively deregulate apartments (Georgia Props., Inc. v Dalsimer, 39 AD3d 332, 334 [1st Dept 2007]).
The cause of action for fraudulent inducement is duplicative of the claim for breach of representations and warranties (Glanzer v Keilin & Bloom, 281 AD2d 371, 372 [1st Dept 2001]).
The allegations that support the claim for tortious interference are speculative and conclusory, and fail to make out all the elements of that cause of action (Lama Holding Co. v Smith Barney, 88 NY2d 413, 424 [1996]; Ferrandino & Son, Inc. v Wheaton Bldrs., Inc., LLC, 82 AD3d 1035 [2d Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2016
CLERK